                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT
                                 :
NORMA E. SHAPLEIGH               :
     Plaintiff,                  :
                                 :
v.                               :    CASE NO. 3:16-cv-1326(RNC)
                                 :
ANDREW SAUL,                     :
COMMISSIONER OF SOCIAL           :
SECURITY,                        :
     Defendant.                  :
                                 :

                           RULING AND ORDER

     Norma Shapleigh appeals the denial of her applications for

disability insurance benefits and supplemental security income

benefits by the Commissioner of the Social Security

Administration (“Commissioner”).1     Plaintiff moves for an order

reversing the decision or, in the alternative, remanding the case

for further proceedings.    The Commissioner, in turn, has moved

for an order affirming the decision.     The principal issue on

appeal is whether the ALJ correctly discounted the weight to be


     1
       Under the Social Security Act, the “Commissioner of Social
Security is directed to make findings of fact, and decisions as
to the rights of any individual applying for a payment under [the
Act].” 42 U.S.C. § 405(b)(1). The Commissioner’s authority to
make such findings and decisions is delegated to administrative
law judges (“ALJs”). See C.F.R. §§ 404.929 et seq. Claimants
can in turn appeal an ALJ’s decision to the Social Security
Appeals Council. See 20 C.F.R. §§ 404.967 et seq. If the
appeals council declines review or affirms the ALJ’s decision,
the claimant may seek judicial review in district court. Section
205(g) of the Social Security Act provides that “[t]he court
shall have power to enter, upon the pleadings and transcript of
the record, a judgment affirming, modifying, or reversing the
decision of the Commissioner of Social Security, with or without
remanding the cause for a rehearing.” 42 U.S.C. § 405(g).

                                  1
given the opinion of a treating physician.   I agree with the

plaintiff that a remand is necessary to ensure compliance with

the treating physician rule.

I.   Background

     On August 5, 2014, plaintiff filed an application for

disability benefits claiming she had been disabled for about two

months.2   A disability adjudicator denied plaintiff’s request for

disability benefits and thereafter denied a request for

reconsideration.   On March 30, 2016, plaintiff appeared with

counsel for a hearing before an ALJ.   Several weeks later, the

ALJ issued a decision denying benefits.   The appeals council

denied plaintiff’s request for review of the decision.    This

appeal followed.

     I assume the parties’ familiarity with the facts and

therefore provide only a brief summary.

     At the hearing before the ALJ, plaintiff testified that

severe pain restricts her ability to work because she cannot

stand, sit, or crouch for very long.   She described experiencing

pain resulting from reaching and manipulating small items.    She

acknowledged being able to engage in daily activities of self-




     2
       To be entitled to disability benefits, a plaintiff must
“have enough social security earnings to be insured for
disability, as described in § 404.130.” 20 C.F.R.
§ 404.315(a)(1). The records indicate plaintiff’s “date last
insured” is December 2019. R. at 221.

                                 2
care and manipulate small objects like buttons, zippers, fruit

and cigarettes.

     Plaintiff first complained of significant neck and lower

back pain after a rear-end motor vehicle collision in July 2009.

She was eventually seen by Dr. Cloutier, a family practitioner,

and reported a continuing history of chronic back pain.   Dr.

Cloutier began treating plaintiff in March 2014 and was

continuing to treat her at the time of the hearing in March 2016.

     Dr. Cloutier’s treatment notes indicate that plaintiff had

scoliosis and chronic back pain, as well as a relatively mild

neck injury that was expected to improve.   The notes show that

she had a normal range of motion and no weakness.   Between

November 2014 and January 2016, plaintiff was seen by other

treatment providers for chronic back pain, scoliosis and carpal

tunnel symptoms.

     Dr. Cloutier has completed several medical source

statements.   The first, dated March 16, 2015, states that

plaintiff was limited to lifting no more than ten pounds,

standing or walking for up to two hours per day, and sitting for

up to two hours per day, and that she was to avoid repetitive

pushing/pulling and bilateral rotation of the hands, as well as

repetitive bending, climbing, carrying, pushing, pulling, and

overhead reaching.   The other source statements completed by Dr.

Cloutier describe similar limitations.   For instance, a statement


                                 3
dated January 7, 2016, described plaintiff as limited to twenty

minutes of sitting during a work day.

     On September 19, 2014, a consultative examination was

performed by Herbert Reiher, MD.       He noted that plaintiff

experienced back and neck pain.    However, he placed significantly

less restrictive conditions on her ability to work.       He found

that she could sit, walk and stand for six hours and frequently

lift fifteen pounds.    Two state-agency medical consultants also

submitted findings based on their review of the record, which are

generally consistent with Dr. Reiher’s findings.

     II.   Legal Standard

     “A district court reviewing a final . . . decision [of the

Commissioner of Social Security] pursuant to section 205(g) of

the Social Security Act, 42 U.S.C. § 405(g), is performing an

appellate function.”    Zambrana v. Califano, 651 F.2d 842, 844 (2d

Cir. 1981). “The findings of the Commissioner of Social Security

as to any fact, if supported by substantial evidence, [are]

conclusive . . . .”    42 U.S.C. § 405(g).     Accordingly, the court

may not make a de novo determination of whether a plaintiff is

disabled in reviewing a denial of disability benefits.       Id.;

Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d

Cir. 1990).   Rather, the court’s function is to ascertain whether

the Commissioner applied the correct legal principles, and

whether the decision is supported by substantial evidence.


                                   4
Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987); Berry v.

Schweiker, 675 F.2d 464, 467 (2d Cir. 1982).    Substantial

evidence means “‘such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.’”    Williams v.

Bowen, 859 F.2d 255, 258 (2d Cir. 1988) (quoting Richardson v.

Perales, 402 U.S. 389, 401 (1971)).    Substantial evidence must be

“more than a mere scintilla or a touch of proof here and there in

the record.”     Id.

     The Social Security Act establishes that benefits are

payable to individuals who have a disability.    42 U.S.C.

§ 423(a)(1).     “The term ‘disability’ means . . . [an] inability

to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment . . . .”     42

U.S.C. § 423(d)(1).    In order to determine whether a claimant is

disabled within the meaning of the Social Security Act, the ALJ

must follow a five-step evaluation process as promulgated by the

Commissioner.3


     3
       The five steps are as follows: (1) The Commissioner
considers whether the claimant is currently engaged in
substantial gainful activity; (2) if not, the Commissioner
considers whether the claimant has a “severe impairment” which
limits his or her mental or physical ability to do basic work
activities; (3) if the claimant has a “severe impairment,” the
Commissioner must ask whether, based solely on the medical
evidence, the claimant has an impairment listed in Appendix 1 of
the regulations. If the claimant has one of these enumerated
impairments, the Commissioner will automatically consider him
disabled, without considering vocational factors such as age,
education, and work experience; (4) if the impairment is not
“listed” in the regulations, the Commissioner then asks whether,

                                   5
     In order to be considered disabled, an individual’s

impairment must be “of such severity that [s]he is not only

unable to do h[er] previous work but cannot . . . engage in any

other kind of substantial gainful work which exists in the

national economy.”   42 U.S.C. § 423(d)(2)(A).   “[W]ork which

exists in the national economy means work which exists in

significant numbers either in the region where such individual

lives or in several regions of the country.” Id.4

     III. Discussion

     The crux of this appeal concerns the ALJ’s decision to      give

“little weight” to Dr. Cloutier’s opinion.   Plaintiff contends

that the ALJ did not provide a good explanation for doing so as

required by the treating physician rule.   The Commissioner

responds that the ALJ’s decision comports with the treating

physician rule because Dr. Cloutier’s conclusions lack support in

her treatment notes and plaintiff’s testimony, and are



despite the claimant’s severe impairment, he or she has the
residual functional capacity to perform his or her past work; and
(5) if the claimant is unable to perform his or her past work,
the Commissioner then determines whether there is other work
which the claimant could perform. The Commissioner bears the
burden of proof on this last step, while the claimant has the
burden on the first four steps. 20 C.F.R. § 416.920(a)(4)(i)-(v).
     4
        The determination of whether such work exists in the
national economy is made without regard to: 1) “whether such work
exists in the immediate area in which [the claimant] lives;” 2)
“whether a specific job vacancy exists for [the claimant];” or 3)
“whether [the claimant] would be hired if [s]he applied for
work.” Id.

                                 6
inconsistent with the evidence provided by the consultative

physicians.    I conclude that Plaintiff has the better of the

argument.

     Under the treating physician rule, “the opinion of a

claimant’s treating physician as to the nature and severity of

the impairment is given ‘controlling weight’ so long as it ‘is

well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other

substantial evidence in the case record.’”    Burgess v. Astrue,

537 F.3d 117, 128 (2d Cir. 2008) (quoting 20 C.F.R.

§ 404.1527(d)(2)); see also Mariani v. Colvin, 567 F. App’x 8, 10

(2d Cir. 2014) (holding that “[a] treating physician’s opinion

need not be given controlling weight where it is not

well-supported or is not consistent with the opinions of other

medical experts” where those other opinions amount to

“substantial evidence to undermine the opinion of the treating

physician”).    “The regulations further provide that even if

controlling weight is not given to the opinions of the treating

physician, the ALJ may still assign some weight to those views,

and must specifically explain the weight that is actually given

to the opinion.”    Schrack v. Astrue, 608 F. Supp. 2d 297, 301 (D.

Conn. 2009) (citing Schupp v. Barnhart, No. Civ. 3:02CV103(WWE),

2004 WL 1660579, at *9 (D. Conn. Mar. 12, 2004)).    It is “within

the province of the ALJ to credit portions of a treating


                                  7
physician’s report while declining to accept other portions of

the same report, where the record contained conflicting opinions

on the same medical condition.”    Pavia v. Colvin, No.

6:14-cv-06379 (MAT), 2015 WL 4644537, at *4 (W.D.N.Y. Aug. 4,

2015) (citing Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir.

2002)).    In determining the weight a medical opinion should

receive, the ALJ considers the examining relationship, the

treatment relationship, the length of treatment, the nature and

extent of treatment, evidence in support of the medical opinion,

consistency with the record, specialty in the medical field, and

any other relevant factors.    20 C.F.R. § 404.1527.

     Here, the ALJ did not fully explain the factors he

considered in deciding to give “little weight” to Dr. Cloutier’s

opinion.    The ALJ stated only that there were some discrepancies

between her report and other evidence in the record.      R. at 20.

The ALJ did not comment on the factors listed in the regulation.

In the context of this case, the lack of a fuller explanation in

accordance with the regulation requires a remand for several

reasons.

     First, Dr. Cloutier had the longest treating relationship

with the plaintiff, which generally weighs in favor of giving an

opinion more weight.    Burgess v. Astrue, 537 F.3d 117, 129 (2d

Cir. 2008) (“[T]he longer a treating source has treated [the

claimant] and the more times [the claimant] ha[s] been seen by a


                                  8
treating source, the more weight [the Commissioner] will give to

the source’s medical opinion.”) (quoting 20 C.F.R.

§ 404.1527(d)(2)(I)) (alterations in original except

capitalization).    Dr. Cloutier began treating the plaintiff no

later than March 2014 and continued to do so at the time of the

hearing in March 2016.    R. at 565-68, 606-08.

     Second, the ALJ did not explicitly consider the nature and

extent of the treatment relationship between Dr. Cloutier and the

plaintiff.   Other physicians treated plaintiff from time to time,

but Dr. Cloutier was her family physician.    As such, Dr. Cloutier

may have been in a better position to evaluate plaintiff’s

capacity to work.

     Third, the ALJ’s finding of an inconsistency between Dr.

Cloutier’s opinion and her treatment notes is not well-supported.

The ALJ observed that Dr. Cloutier describes significant

restrictions on plaintiff’s ability to work, but “specific

[treatment] notes show full strength of all extremities . . .

normal gait and full leg strength.”    R. at 20.   In some cases,

this inconsistency may warrant giving little weight to a treating

physician’s opinion, provided the significance of the

inconsistency is established by competent evidence.     See Jeffrey

v. Colvin, No. 12–CV–0498(MAT), 2014 WL 4923392, at *9 (W.D.N.Y.

Sept. 30, 2014) (noting that physical evaluations showing “full

strength” were not consistent with “complaints of debilitating


                                  9
pain.”).    In this case, though, the significance of the

inconsistency noted by the ALJ is unexplained by competent

evidence and the inconsistency may be of no real consequence.

Dr. Cloutier’s evaluation of plaintiff’s capacity to work is

based on plaintiff’s chronic pain, not lack of strength.    See

Green-Younger v. Barnhart, 335 F.3d 99, 108 (2d Cir. 2003)

(subjective pain may support disability claim even if

unaccompanied by positive clinical findings of other objective

medical evidence).    Moreover, the treatment notes do not say that

plaintiff can sit, stand, stoop, or crouch for a longer period of

time than described by Dr. Cloutier.

     When an ALJ’s decision falls short of providing “good

reasons” for discounting a treating physician’s opinion, as

required by the treating physician rule, a remand may be avoided

if the ALJ’s decision nonetheless has substantial support in the

record.    See Atwater v. Astrue, 512 F. App’x 67, 70 (2d Cir.

2013) (“We require no such slavish recitation of each and every

factor where the ALJ’s reasoning and adherence to the regulation

are clear.”).    In this case, however, the ALJ’s decision relies

heavily on findings by nontreating physicians in assigning

plaintiff a residual functional capacity to perform light work.

If Dr. Cloutier’s opinion is explicitly given careful

consideration in accordance with the detailed requirements of the

treating physician rule, the opinion may be found to deserve


                                 10
greater weight.   In that case, the disability determination might

well change, as the vocational expert testified that the limits

described by Dr. Cloutier would restrict plaintiff from working

in her previous jobs.   See R. at 101-03.

     IV.   Conclusion

     Plaintiff’s motion is granted in part and the Commissioner’s

motion is denied.   The case is remanded to the Commissioner for

further proceedings in accordance with this ruling.

     So ordered this 30th day of September 2019.



                                        /s/ RNC
                                    Robert N. Chatigny
                               United States District Judge




                                11
